 

 
BLACK HILLS CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated effective January 1, 2011)
 
1.    Purpose of Plan and Effective Date. The original effective date of this
Black Hills Corporation Nonqualified Deferred Compensation Plan (“Plan”) was the
1st day of June, 1999. The purpose of the Plan is to provide benefits to a
select group of management or highly compensated employees who contribute
materially to the continued growth, development and future business success of
the Company. It is the intention of the Company that this Plan shall be
administered as an unfunded benefit plan established and maintained for a select
group of management or highly compensated employees. The Plan was amended and
restated effective January 1, 2009 with the intention that it would comply with
Code Section 409A and the regulations issued thereunder effective January 1,
2009. During the period from January 1, 2005 though December 31, 2008, it was
the Company's intention to operate this Plan in reasonable good faith compliance
with Code Section 409A and the interim guidance issued thereunder.
 
The Plan was again amended and restated effective January 1, 2010. The Plan is
hereby again amended and restated effective January 1, 2011 to make certain
changes with respect to non-elective employer contributions and to provide for
the establishment and funding of a grantor trust in the event of a Change in
Control, as defined herein.
 
2.    Definitions. For purposes of this Plan, the following phrases or terms
have the indicated meanings unless otherwise clearly apparent from the context:
 
(a)    “Affiliate” shall mean any business organization or legal entity that
directly or indirectly, controls, is controlled by or is under common control
with the Company. For purposes of this definition, the term “control” (including
the terms “controlling”, “controlled by”, and “under common control with”)
includes the possession, direct or indirect, of the power to vote 50 percent or
more of the voting equity securities, membership interest, or other voting
interest, or to direct or cause the direction of the management and policies of
such business organization or other legal entity, whether through the ownership
of voting equity securities, membership interest, by contract, or otherwise.
 
(b)    “Base Salary” shall mean the compensation paid to a Participant by the
Employer during a calendar year, including any compensation reduction under a
cash or deferred arrangement under Section 401(k) of the Internal Revenue Code
or under a flexible benefit program under Section 125 of the Internal Revenue
Code but not including any amounts paid to the Participant as overtime, bonus,
commission, or incentive compensation, nor reimbursements and expense
allowances, fringe benefits, moving expenses, nonqualified deferred
compensation, or welfare benefits.
 
(c)    “Base Salary Contribution” means that part of a Participant's Base Salary
that such Participant has elected to defer pursuant to Section 4.1.
 
(d)    “Beneficiary” shall mean the person, persons, or estate of a Participant,
entitled to receive any benefits subsequent to the death of a Participant under
a Beneficiary Designation form entered into in accordance with the terms of this
Plan.
 
(e)    “Beneficiary Designation” shall mean the form of written agreement, by
which the Participant names the Beneficiary(ies) under the Plan.
 
(f)    “Board of Directors” shall mean the Board of Directors of the Company.
 
(g)    “Change in Control” shall mean a change in the ownership or effective
control of the Company or a Subsidiary, or a change in the ownership of a
substantial portion of the assets of the Company or a Subsidiary, as defined
under Code Section 409A and the regulations issued thereunder.

 

--------------------------------------------------------------------------------

 

 
(h)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
(i)    “Commencement Date” shall mean the date specified in the Plan or, if
applicable, the commencement date elected by the Participant's pursuant to
Section 7.3 or Section 7.4.
 
(j)    “Committee” shall mean the Compensation Committee of the Board of
Directors.
 
(k)    “Company” shall mean Black Hills Corporation, a South Dakota corporation,
with principal offices in the State of South Dakota, and any successor thereto.
 
(l)    "Controlled Group Member" shall mean any corporation which is a member of
a controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Company;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o).
 
(m)    “Disability” or “Disabled” shall mean that a Participant (i) is receiving
income replacement benefits for at least three months under an
employer-sponsored accident and health plan because of any medically
determinable physical or mental impairment that is expected to last at least 12
continuous months or result in death, or (ii) has been determined to be totally
disabled by the Social Security Administration.
 
(n)    “Elective Account” shall mean the memorandum account established and
maintained by the Company for each Participant with respect to the Participant's
total interest in the Plan resulting from the Participant's Base Salary
Contributions, Incentive Contributions, Performance Share Contributions and/or
RSU Contributions plus the earnings thereon.
 
(o)    “Elective Contributions” shall mean a Participant's Base Salary
Contributions, Incentive Contributions, Performance Share Contributions and RSU
Contributions, as applicable.
 
(p)    “Employee” shall mean any person who is in the regular full-time
employment of the Company or a Subsidiary, as determined by the personnel rules
and practices of the Company or a Subsidiary. The term does not include persons
who are retained by the Company or a Subsidiary solely as consultants.
 
(q)    “Employer” shall mean the Company and any Subsidiary that duly adopts the
Plan, and any successor thereto.
    
(r)    “Excess Compensation” shall mean the amount by which a Participant's
Total Compensation exceeds the Participant's Compensation (as defined in Section
11.4 of the RSP).
 
(s)    “Group A Participants” shall mean Participants who are listed on Appendix
A.
 
(t)    “Group B Participants” shall mean Participants who are listed on Appendix
B.
 
(u)    “Incentive Contribution” shall mean that portion of a Participant's
incentive award under the Company's Short Term Annual Incentive Plan (“STIP”)
which the Participant has elected to defer under the STIP and under Section 4.2.
 

 

--------------------------------------------------------------------------------

 

(v)    “Installments” shall mean substantially equal annual or monthly
installment payments over a period of years designated by the Participant but
not to exceed 15 years. If annual installments are elected, the first annual
installment payment shall be made in cash to the Participant during the first 60
days of the Plan Year beginning after the Commencement Date specified in Section
6.1 or Section 7.1 or, if later, on the Commencement Date specified in the
Participant's election pursuant to Section 7.3 or 7.4. Subsequent annual
installments shall be paid to the Participant during the first 60 days of
subsequent Plan Years (or within 60 days after subsequent anniversaries of the
Commencement Date specified in the Participant's election pursuant to Section
7.3 or 7.4). If monthly installments are elected, the first payment shall be
made during the first 60 days of the Plan Year beginning after the Participant's
Commencement Date specified in Section 6.1 or Section 7.1 or, if later, on the
Commencement Date specified in the Participant's election pursuant to Section
7.3 or 7.4 and shall include payments for each calendar month, if any,
commencing between the payment date and the first day of the Plan Year following
the Commencement Date specified in Section 6.1 or Section 7.1 (or the
Commencement Date specified in the Participant's election pursuant to Section
7.3 or 7.4, as applicable). Subsequent monthly payments shall be made to the
Participant on the first day of each month. Subsequent to the first installment
payment, accrued interest on the unpaid accumulated balance will be added to
each subsequent payment based on amortization over the term of payment. The
interest rate to be used shall be equal to the seven year United States Treasury
Bond yield as determined on the Commencement Date. If the Participant dies after
Installment payments begin, the remaining Account balance shall be paid to the
Participant's Beneficiary or Beneficiaries in a lump sum within 60 days after
the Participant's death or, if later, by the end of the Plan Year in which the
Participant's death occurred. An amount payable on a date specified in this
Section shall be paid as soon as administratively feasible after such date; but
no later than the later of (a) the end of the calendar year in which the
Commencement Date occurs; or (b) the 15th day of the third calendar month
following such Commencement Date (provided neither the Participant, nor the
Beneficiary shall have a right to designate the taxable year of the payment).
 
(w)    “Key Employee” shall mean a Participant who is a specified employee, as
defined as in Code Section 409A and the regulations and other official guidance
issued thereunder, and as determined in accordance with procedures established
by the Committee.
 
(x)    “Non-elective Account” shall mean the memorandum account established and
maintained by the Company for each Participant with respect to the Participant's
total interest in the Plan resulting from RSP Supplemental Contributions,
Supplemental Matching Contributions, Supplemental Target Contributions, and/or
Supplemental Retirement Contributions, as applicable, plus the earnings thereon.
 
(y)    “Non-elective Contributions” shall mean RSP Supplemental Contributions,
Supplemental Target Contributions, Supplemental Retirement Contributions, and/or
Supplemental Matching Contributions, as applicable.
 
(z)    "Omnibus Plan" shall mean the Omnibus Incentive Plan.
 
(aa)    “Participant” shall mean an Employee who is selected to participate in
the Plan.
 
(bb)    “Performance Share Contributions” shall mean that portion of a
Participant's Performance Share Award under the Company's Omnibus Plan which the
Participant has
elected to defer under the Participant's Performance Share Award Agreement and
the Omnibus Plan and under Section 4.4.
 
(cc)    “Plan Year” shall mean the Plan's accounting year of 12 months beginning
on January 1 and ending on the following December 31.
 
(dd)    “RSP” shall mean the Black Hills Corporation Retirement Savings Plan, as
amended from time to time.

 

--------------------------------------------------------------------------------

 

 
(ee)    “RSP Supplemental Contributions” shall mean non-elective contributions
equal to the amount, if any, of matching contributions that could not be
allocated on behalf of a Group 2 Participant under the RSP due to the results of
ADP/ACP testing for a calendar year. Group 2 Participants are listed on Schedule
2.
 
(ff)    “RSU Agreement” shall mean the restricted stock unit agreement between
the Participant and the Company.
 
(gg)    "RSU Contribution" shall mean a Participant's restricted stock unit
award under the Company's Omnibus Plan or any successor plan that the
Participant has deferred pursuant to the terms of the RSU Agreement and under
Section 4.3.
 
(hh)    “Stock Account” shall mean a common stock equivalent memorandum account.
    
(ii)    “Subsidiary” shall mean any business organization in which the Company,
directly or indirectly owns a majority of its voting power or voting equity
securities or equity interest and which the Board of Directors designates as a
Subsidiary for purposes of this Plan.
 
(jj)    “Supplemental Matching Contributions” shall mean an amount equal to a
percentage of a Group 2 Participant's Excess Compensation for a Plan Year. Group
2 Participants and the applicable specified percentage for each Group 2
Participant are listed on Schedule 2. Supplemental Matching Contributions are
not conditioned upon a Participant's election to make deferrals under this Plan
or under the RSP.
 
(kk)    “Supplemental Retirement Contributions” shall mean the amount by which
(1) exceeds (2), where
 
(1) is the amount that would have been contributed to the RSP on behalf of a
Group 3 Participant as a non-safe harbor non-elective employer contribution
described in Section 7 of the RSP if such contribution were determined as a
percentage of the Group 3 Participant's Total Compensation for a Plan Year and
 
(2) is the amount actually contributed to the RSP as a non-safe harbor
non-elective employer contribution described in Section 7 of the RSP on behalf
of the Group 3 Participant for the Plan Year. Group 3 Participants are listed on
Schedule 3.
 
(ll)    “Supplemental Target Contributions” shall mean an amount equal to the
specified percentage of Group 1 Participant's Total Compensation for a Plan
Year. Group 1 Participants and the specified percentage for each such
Participant are listed on Schedule 1.
 
(mm)    “Termination of Employment” shall mean separation from service with the
Company and all Affiliates for any reason other than death, in accordance with
the provisions of Code Section 409A. Pursuant to Code Section 409A, unless the
facts and circumstances indicate otherwise, a Termination of Employment is
presumed to have occurred where the Participant's level of bona fide services
performed decreases to a level equal to 20 percent or less of the average level
of services performed by the Participant during the immediately preceding
36-month period, and a Termination of Employment will be presumed not to have
occurred where the Participant's level of bona fide services performed continues
at a level that is 50 percent or more of the average level of service performed
by the Participant during the immediately preceding 36-month period. However, a
Termination of Employment does not occur while the Participant is on military
leave, sick leave, or other bona fide leave of absence if the period of such
leave does not exceed six months, or if longer, while the Participant retains a
right to reemployment with the Company or any Affiliate under an applicable
statute or by contract. A leave of absence constitutes a bona fide leave of
absence only if there is a reasonable expectation that the Participant will
return to

 

--------------------------------------------------------------------------------

 

perform services for the Company or an Affiliate. If the period of leave exceeds
six months and the Participant does not retain a right to reemployment under an
applicable statute or by contract, the Participant's Termination of Employment
is deemed to occur on the day after the end of the six-month period.
 
(nn)    “Total Compensation” shall mean Compensation as defined in Section 11.4
of the RSP, but determined without regard to the Code Section 401(a)(17)
limitation.
 
(oo)    “Year of Vesting Service” shall mean each complete twelve-month period
beginning on the date an employee becomes a Participant in the Plan and ending
at the employee's death or Termination of Employment or, if earlier, when the
employee's participation in the Plan is discontinued by the Board of Directors.
Partial years shall be disregarded.
 
3.    Eligibility and Participation. In order to be eligible for participation
in the Plan, an Employee must be selected by the Board of Directors. The Board
of Directors, in its sole and absolute discretion, shall determine eligibility
for participation from among management or highly compensated employees of the
Employer in accordance with the purposes of the Plan and shall determine the
amount and type of Non-elective Contributions, if any, to be made on behalf of
any Participant. An Employee ceases to be eligible for participation in the Plan
upon his Termination of Employment or, if earlier, the date his participation is
discontinued by the Board of Directors. If a Participant or former Participant
is reemployed by an Employer following a Termination of Employment, such
employee will not become eligible for participation again unless he is again
designated by the Board of Directors.
 
4.    Contributions.
 
4.1    Base Salary Contributions. Each Participant may elect to defer up to 50%
of the Participant's Base Salary for a Plan Year. An election to defer Base
Salary must be made in writing prior to the beginning of a Plan Year. An
election made with respect to a Participant's Base Salary for a Plan Year
becomes irrevocable on the last day of the prior Plan Year. Except as otherwise
provided herein, the election may not be changed during the Plan Year and
remains in place for subsequent Plan Years until changed or revoked. A change or
revocation with respect to a subsequent Plan Year must be made in writing before
the end of the prior Plan Year.
 
Notwithstanding the foregoing, a newly eligible Participant may, within 30 days
after the date he becomes eligible, elect in writing to defer Base Salary for
the Plan Year in which he first becomes eligible, but only with respect to Base
Salary earned subsequent to the election. Except as otherwise provided herein,
such election is irrevocable with respect to the remainder of the Plan Year and
remains in place for subsequent Plan Years until changed or revoked. A change or
revocation with respect to a subsequent Plan Year must be made in writing before
the end of the prior Plan Year.
 
The Participant's Base Salary Contribution shall be allocated to the Elective
Account each pay period.
 
The Base Salary Contribution election of a Participant who receives an emergency
withdrawal due to an Unforeseeable Emergency under Section 7.1 or a hardship
distribution under a tax-qualified 401(k) plan maintained by the Company shall
be cancelled. A Participant whose Base Salary Contribution election is cancelled
due to an Unforeseeable Emergency under Section 7.1 may elect to resume Base
Salary Contributions with respect to a Plan Year beginning after such
distribution is made by making an election prior to the beginning of such Plan
Year. A Participant whose Base Salary Contribution election is cancelled due to
a hardship withdrawal under a tax-qualified 401(k) plan maintained by the
Company may elect to resume Base Salary Contributions with respect to a Plan
Year beginning at least 6 months after such withdrawal is made by making an
election prior to the beginning of such Plan Year.
 

 

--------------------------------------------------------------------------------

 

4.2    Incentive Contributions. A Participant may elect to defer the receipt of
all or any portion of a Participant's incentive award under the STIP, including
shares of Company stock. The deferral election must be filed by June 30 of the
Plan Year prior to the Plan Year in which the Award will be determined or, if
earlier, by the day before the date on which the Incentive Award has become
readily ascertainable (as defined for purposes of Section 409A of the Internal
Revenue Code). In no event shall an election to defer be effective unless the
Participant is an employee at all times from the first day of the Plan Year
prior to the Plan Year in which the Award will be determined (or, if later, the
date the performance measures under the STIP for the Plan Year have been
established) until the date the election is made. The amount of the incentive
award deferred shall be allocated to the Participant's Elective Account as of
the date it would have been distributed if no deferral election had been made.
In the event that Participant defers a stock award under the STIP, then the
Company shall establish within the Participant's Elective Account Stock Account
and shall credit the Stock Account with Company common stock equivalents,
including fractional equivalents. Appropriate adjustments shall be made to the
Stock Account for stock splits, stock dividends, mergers, consolidation and
other similar circumstances affecting the Company common stock.
 
4.3    RSU Contributions. A Participant who has been granted an award of
Restricted Shares under the Omnibus Plan may elect to receive the entire award
in the form of restricted stock units and defer the receipt thereof as an RSU
Contribution. The election to receive restricted stock units must be made before
the beginning of the Plan Year in which the grant of Restricted Shares is made.
The amount of the award deferred under the Omnibus Plan and RSU Agreement shall
be allocated to the Participant's Elective Account upon receipt by the Company
of the Participant's executed RSU Agreement. If the Participant does not vest in
the award under the terms of the RSU Agreement, the deferral of the RSU
Contribution shall be null and void. The Company shall establish within the
Participant's Elective Account a Stock Account for the RSU contribution (as
defined in Section 4.2) and shall credit the Stock Account with Company common
stock equivalents (but not actual shares), including fractional equivalents.
Appropriate adjustments shall be made to the Stock Account for Stock splits,
stock dividends, mergers, consolidation and other similar circumstances
affecting the Company common stock. A Participant's RSU Contributions shall
remain subject to, and shall vest in accordance with, the terms of the
applicable RSU Agreement.
 
4.4    Performance Share Contributions. A Participant may elect under the terms
of the Company's Omnibus Plan and his Performance Share Award Agreement, to
defer the receipt of all or any portion of a Participant's Performance Share
Award thereunder, including shares of Company stock. The election to defer must
be made in writing before the beginning of the Performance Period specified in
the Performance Share Award Agreement. The amount of the award deferred under
the Omnibus Plan and Performance Share Award Agreement shall be allocated to the
Participant's Elective Account upon receipt by the Company of the Participant's
deferral election. If the Participant does not vest in the award under the terms
of the Performance Share Award Agreement, the deferral of the Performance Share
Contribution shall be null and void. In the event that Participant defers a
stock award, then the Company shall establish a Stock Account within the
Participant's Elective Account and shall credit the Stock Account with Company
common stock equivalents, including fractional equivalents. Appropriate
adjustments shall be made to the Stock Account for stock splits, stock
dividends, mergers, consolidation and other similar circumstances affecting the
Company common stock. A Participant's Performance Share Contributions shall
remain subject to, and shall vest in accordance with, the terms of the
applicable Performance Share Award Agreement.
 
4.5    Supplemental Matching Contributions. As of the last day of each Plan
Year, the Company shall credit to each Group 2 Participant's Non-Elective
Account the amount of the Supplemental Matching Contributions determined in
accordance with the terms of the Plan. For Plan Years beginning on or after
January 1, 2011, Supplemental Matching Contributions shall be credited to each
Group 2 Participant's Non-Elective Account as of the last day of each pay period
in which the Participant receives Excess Compensation.
 

 

--------------------------------------------------------------------------------

 

4.6    Supplemental Target Contributions. As of the last day of each Plan Year,
the Company shall credit to each Group 1 Participant's Non-Elective Account the
amount of Supplemental Target Contribution determined in accordance with the
terms of the Plan. Notwithstanding the foregoing, the Board retains discretion
to determine which Participants are Group 1 Participants and the amount, if any,
of Supplemental Target Contributions to be made with respect to individuals who
become Group 1 Participants after January 1, 2010.
 
4.7    Supplemental Retirement Contributions. As of the last day of each Plan
Year, the Company shall credit to each Group 3 Participant's Non-Elective
Account the amount of Supplemental Retirement Contributions determined in
accordance with the terms of the Plan. For Plan Years beginning on or after
January 1, 2011, Supplemental Retirement Contributions shall be credited to each
Group 3 Participant's Non-Elective Account as of the last day of each pay period
in which the Participant receives Excess Compensation.
 
4.8    RSP Supplemental Contributions. After the end of each Plan Year, the
Company shall determine the amount, if any, of RSP Supplemental Contributions to
which a Participant is entitled and shall credit such amount to the
Participant's Non-Elective Account as of the last day of such Plan Year.
 
4.9    Notwithstanding the provisions of Sections 4.5, 4.6 and 4.7, if
distribution of a Participant's Non-elective Account begins during the Plan Year
in which the Participant's death, Disability or Termination of Employment
occurs, the Non-elective Contributions, if any, which would otherwise be
credited to the Participant's Non-elective Account under Sections 4.5, 4.6, or
4.7 as of the last day of the Plan Year shall be determined using the
Participant's Total Compensation or Excess Compensation, as applicable, for the
portion of the Plan Year prior to the Participant's death, Disability or
Termination of Employment, as applicable, and shall be credited to the
Participant's Non-elective Account as of the date of the Participant's death,
Disability or Termination of Employment, as applicable. RSP Supplemental
Contributions, if any, credited to a Participant's Non-elective Account after
distribution of the Non-elective Account has been made in a lump sum shall be
distributed in a lump sum within 60 days after the amount is determined under
Section 4.8.
 
5.    Earnings on Participant's Accounts.
 
5.1    Elective Accounts. Each Participant may, at the time of his deferral
election, choose to allocate the amount of Base Salary Contributions deferred
and the amount of the Incentive Contributions deferred (except for the Company
stock deferred) into certain categories of hypothetical investments to be
determined by the Participant as are available under the range of investments as
may be allowed by any third-party service provider to the Plan, or trustee, if
any, or if none, from the range of investments as determined by the Committee in
its discretion. The amounts deferred into a Participant's Elective Account shall
change in value based upon the allocated underlying hypothetical investments,
including Company stock. RSU Contributions shall remain in Company stock
equivalents until distribution.
 
5.2    Non-Elective Accounts. Effective January 1, 2011, each Participant may,
in accordance with procedures established by the Committee, choose to allocate
the amount of RSP Supplemental Contributions, Supplemental Matching
Contributions, Supplemental Target Contributions, and Supplemental Retirement
Contributions credited to his Non-elective Account into hypothetical investment
accounts that mirror the actual investment options available to participants
under the RSP with the exception of the Personal Choice Retirement Account
(PRCA) option which is not available for this Plan. The amounts credited to a
Participant's Non-elective Account shall change in value based upon the
allocated underlying hypothetical investments. The hypothetical investment
options may be changed from time to time by the Company's Benefits Committee, in
its discretion. If a Participant fails to make investment allocations in
accordance with procedures established by the Committee, his Non-elective
Account shall be invested in a hypothetical investment account that mirrors the
investment fund designated as the default fund under the RSP.
 

 

--------------------------------------------------------------------------------

 

5.3    During the period prior to January 1, 2011, all Non-elective Accounts
shall be credited with interest at a rate, compounded annually, equal to the
seven year United States Treasury Bond yield as determined on the first day of
the Plan Year. Interest shall be credited from the date an amount is allocated
to the Plan on behalf of a Participant under Section 4 through the date on which
such amount is distributed to the Participant or his Beneficiary or, if earlier,
the date the hypothetical investment accounts become available under Section
5.2.
 
6.    Payment of Participant's Elective Account.
 
6.1    Commencement Date. Upon a Participant's Termination of Employment, the
Employer shall pay to or cause to be paid to such Participant the then amount in
the Participant's Elective Account, at the time specified in Section 6.2.
 
6.2.    Form of Payment. Each time a Participant elects to make Base Salary
Contributions, Incentive Contributions, RSU Contributions or Performance Share
Contributions under Section 4.1, 4.2, 4.3, or 4.4, as applicable, the
Participant shall choose one of the following payment options for the portion of
his Account attributable to such Contributions and payable upon his Termination
of Employment:
 
(a)    a lump sum payment to be paid within 60 days after the Participant's
Termination of Employment (provided the Participant shall not have a right to
designate the taxable year of the payment), or
 
(b)     Installments to be paid at the time specified in the definition of
Installments.
 
The amount in the Participant's Elective Account shall be paid in cash, except
that any amounts in the Participant's Stock Account attributable to Incentive
Contributions, Performance Shares, or RSU Contributions shall be paid in the
form of shares of Company common stock.
 
A Participant who makes no election with respect to his Contributions shall be
deemed to have elected to receive payment of his Account attributable to such
Contributions in a lump sum. The Participant's election (or deemed election) of
a payment option shall be irrevocable.
 
6.3    Special Election. Notwithstanding Section 6.2, each Participant who
became a Participant before January 1, 2009 and who does not have a Termination
of Employment before January 1, 2009 may elect, in writing and in accordance
with procedures established by the Committee, to change the form of payment he
previously elected for payment of his Elective Account upon his Termination of
Employment. Such election shall apply to all or any portion of his Account, as
the Participant shall specify, and shall be irrevocable.
 
7.    Payment of Participant's Non-elective Account.
 
7.1    Commencement Date. Unless the Participant elects otherwise under Section
7.3 or Section 7.4, upon the Participant's Termination of Employment or, if
later, the Participant's 55th birthday, the Employer shall pay to or cause to be
paid to such Participant the then amount in the Participant's Non-elective
Account.
 
7.2    Form of Payment. Unless the Participant elects otherwise under Section
7.3 or Section 7.4, payment of the Participant's Non-elective Account shall be
made in the form of a single lump sum within 60 days after his Termination of
Employment or, if later his 55th birthday (provided the Participant shall not
have a right to designate the taxable year of the payment).
 

 

--------------------------------------------------------------------------------

 

A Participant may elect instead, pursuant to Section 7.3 or Section 7.4 to
receive payment in Installments, to be paid at the time specified in the
definition of Installments. If the Participant dies after Installment payments
begin, the remaining Account balance shall be paid to the Participant's
Beneficiary or Beneficiaries in a lump sum within 60 days after the
Participant's death or, if later, by the end of the Plan Year in which the
Participant's death occurred.
 
The Participant's Non-elective Account shall be paid in cash.
 
7.3.    Initial Election of Installments or Commencement Date. Each Participant
may elect a Commencement Date for his Non-elective Account that is later than
the date specified in Section 7.1. Each Participant may elect to receive his
Non-elective Account in Installments.
 
An election may be made at any time during the period beginning on the date the
Participant is designated as a Participant and ending 30 days after his
Participation begins; provided that (1) the Participant shall have no vested
interest in his Non-elective Account until the later of (A) the date the
Non-Elective Account would otherwise become 20% vested pursuant to the terms of
Section 9.2 in the case of a Group A Participant or 100% vested under Section
9.3 in the case of a Group B Participant and (B) the first day of the 14th month
following the date his participation begins (unless, prior to the later of such
dates, the Participant dies or becomes Disabled while an employee and a
Participant, in which case the Non-elective Account, if any, shall be 100%
vested and shall be paid in accordance with Section 11 or Section 12, as
applicable).
 
A Participant who does not make an effective election to receive Installments
shall be deemed to have elected to receive payment of his Non-elective Account
under Section 7.2. A Participant who does not make an effective election of a
Commencement Date shall be deemed to have elected the Commencement Date
specified in Section 7.1.
 
The Participant's election (or deemed election) shall remain in effect until a
subsequent election, if any, is made and becomes effective under Section 7.4.
 
7.4.    Subsequent Election of Form of Payment or Commencement Date. A
Participant may elect at any time to change the form of payment specified for
his Non-elective Account under Section 7.2 or, if applicable, under an election
made pursuant to Section 7.3; or to defer the Commencement Date of his
Non-elective Account to a specified date that is after the date on which payment
would otherwise begin under Section 7.1 or, if later, under an election made
pursuant to Section 7.3; provided that the election must be made at least 12
months before the date on which payment would otherwise begin, that such
election will not become effective until 12 months after the date the election
is made; and provided further that the election must specify a Commencement Date
that is at least 5 years after the date on which payment of his Non-elective
Account would otherwise have begun under Section 7.1 or, if applicable, under an
election made pursuant to Section 7.3.
 
The Participant's election under this Section 7.4 shall remain in effect until a
new subsequent election, if any, is made and becomes effective under this
Section 7.4.
 
8.    Payment to Key Employees.
 
Notwithstanding any provision of Section 6 or Section 7 to the contrary, if
payment of a Key Employee's Account is to be made because of the Key Employee's
Termination of Employment, payment to such Key Employee shall begin on or within
60 days after the first day of the seventh month after the Participant's
Termination of Employment or, if later, on the date payment would otherwise
begin under Section 6 or Section 7.
 

 

--------------------------------------------------------------------------------

 

If the Key Employee elected to receive monthly Installments, and if payment is
delayed under this Section 8, the first payment to the Key Employee shall
include a lump sum equal to the sum of the missed monthly payments, plus
interest at the rate specified in Section 2(v) for the period of the delay.
Effective January 1, 2011, if the Key Employee elected to receive a lump sum or
annual Installments, and if payment is delayed under this Section 8, the first
payment to the Key Employee shall be adjusted to reflect any change in value
based upon the underlying hypothetical investment accounts selected by the Key
Employee for the period of the delay.
 
9.    Vesting.
 
9.1    A Participant's Elective Account shall be 100% vested and non-forfeitable
at all times.
 
9.2.    Except as otherwise provided in Section 7.3, a Group A Participant's
Non-elective Account will vest in accordance with the following table:
 
If, at Termination of Employment or, if earlier, Discontinuance of
Participation, the Participant has
The Participant is entitled to the following percentage of his Non-Elective
Account
Less than 1 Year of Vesting Service
—
%
At least 1 but less than 2 Years of Vesting Service
20
%
At least 2 but less than 3 Years of Vesting Service
40
%
At least 3 but less than 4 Years of Vesting Service
60
%
At least 4 but less than 5 Years of Vesting Service
80
%
5 or more Years of Vesting Service
100
%

 
Notwithstanding the foregoing, a Participant's Non-elective Account shall be
100% vested if the Participant dies or becomes Disabled while an employee and a
Participant.
 
9.3.    Except as otherwise provided in Section 7.3, a Group B Participant's
Non-elective Account will be 100% vested and nonforfeitable at all times.
 
9.4    The provisions for vesting set forth in this Section 9 are not intended
to give any Participants any rights or claim to any specific assets of the
Company.
 
10.    Accelerated Payment.
 
10.1    Unforeseeable Emergency. Notwithstanding Section 6 or Section 7 above, a
Participant who has suffered an Unforeseeable Emergency, as hereafter defined,
may apply to withdraw amounts from the Participant's Elective Account and vested
Non-elective Account to the extent reasonably needed to satisfy the
Unforeseeable Emergency. If the Committee, in its sole discretion, determines
that an Unforeseeable Emergency has occurred, it shall pay to the Participant
that portion of his Account which the Committee determines is necessary to
satisfy the emergency need, including any amounts necessary to pay any federal,
state or local income taxes reasonably anticipated to result from the
distribution. Payment shall be made in a lump sum. A Participant requesting an
emergency payment shall apply for the payment in writing on a form approved by
the Committee and shall provide such additional information as the Committee may
require. For purposes of this Section, “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from any of the following:
 

 

--------------------------------------------------------------------------------

 

(a)    An accident or illness of the Participant or the Participant's spouse,
Beneficiary or dependent (as defined in Code Section 152 without regard to Code
Section 152(b)(1), (b)(2) or (d)(1)(B));
 
(b)    Loss of the Participant's property due to casualty, including the need to
rebuild a home following damage not otherwise covered by insurance;
 
(c)    Any other similar extraordinary and unforeseeable circumstance that the
Committee, in its sole discretion, determines constitutes an unforeseen
emergency which is not relieved by compensation through insurance or otherwise,
and which cannot reasonably be relieved by the liquidation of the Participant's
other assets without causing severe financial hardship.
 
10.2     Domestic Relations Order Notwithstanding any provision of Section 6 or
Section 7 to the contrary, the Committee may, in its discretion, distribute a
portion of the Participant's Elective and/or Non-elective Account to the extent
vested and to the extent necessary to satisfy the terms of a domestic relations
order, as defined under Code Section 414(p)(1)(B).
 
10.3    Small Benefits. Notwithstanding any provision of this Plan to the
contrary, the Committee may, in its discretion, distribute the Participant's
Elective Account balance, if any, and vested Non-elective Account balance in a
lump sum within 60 days after the Participant's death or Termination of
Employment provided that (1) the Participant's entire vested benefit in any
other nonqualified account balance plan of the Company or any Controlled Group
Member that is treated, with this Plan, as a single nonqualified deferred
compensation plan under section 1.409A-1(c)(2) of the Income Tax Regulations
shall also be paid in a lump sum within 60 days after the Participant's death or
Termination of Employment and (2) the total balance of the Participant's vested
Accounts and such other vested benefits does not exceed the applicable dollar
amount under Code Section 402(g) (1)(B) (e.g., $16,500 for 2011) for the
calendar year in which the distribution is made.
 
11.    Death Benefits. If a Participant dies before payment begins under Section
6 or 7, as applicable, the Employer will pay or cause the balance of the
Participant's Elective Account and the vested balance of the Non-elective
Account to be paid in a lump sum to such Participant's Beneficiary. Payment will
be made by the last day of the Plan Year in which the death occurred or, if
later, within 60 days after the date of the death. Proof of death must be
furnished in a form acceptable to the Committee.
 
12.    Disability Benefits.
 
12.1    Commencement Date and Form of Payment. If a Participant becomes Disabled
before payment of his Non-elective Account begins under Section 7, the Employer
will pay or cause the Participant's Non-elective Account to be paid in a lump
sum to such Participant. Payment will be made by the last day of the Plan Year
in which the Disability occurred or, if later, within 60 days after the date of
Disability.
 
12.2    Initial Election of Installments. Notwithstanding the provisions of
Section 12.1, the Participant may elect under this Section 12.2 to receive his
Non-elective Account in Installments in the event he becomes Disabled before
payment begins. If the Participant dies after Installment payments begin, the
remaining Account balance shall be paid to the Participant's Beneficiary or
Beneficiaries in a lump sum within 60 days after the Participant's death or, if
later, by the end of the Plan Year in which the Participant's death occurred.
 

 

--------------------------------------------------------------------------------

 

An election may be made at any time during the period beginning on the date the
Participant is designated as a Participant and ending 30 days after his
Participation begins; provided that (1) the Participant shall have no vested
interest in his Non-elective Account until the later of (A) the date the
Non-Elective Account would otherwise become 20% vested pursuant to the terms of
Section 9.2 in the case of a Group A Participant or 100% vested under Section
9.3 in the case of a Group B Participant and (B) the first day of the 14th month
following the date his participation begins (unless, prior to the later of such
dates, the Participant dies or becomes Disabled while an employee and a
Participant, in which case the Non-elective Account, if any, shall be 100%
vested and shall be paid in accordance with Section 11 or Section 12.1, as
applicable).
 
A Participant who does not make an effective election to receive Installments
shall be deemed to have elected to receive payment of his Non-elective Account
under Section 12.1.
 
The Participant's election (or deemed election) shall be irrevocable.
 
13.    Change in Control. In the event of a Change in Control, the Participant's
Elective Account shall be distributed as if the Participant's Termination of
Employment had occurred, whether or not Participant's employment status with the
Employer or any successor of the Employer has changed. In the event of a Change
in Control (as defined in a Change in Control Agreement, if any, in effect
between a Participant and the Company at the date a Change in Control occurs),
the terms of such Change in Control Agreement shall apply with respect to such
Participant's Non-elective Account. If no Change in Control Agreement is in
effect between a Participant and the Company at the date a Change in Control
occurs, the Participant's Non-elective Account shall be 100% vested and shall be
distributed as if the Participant's Termination of Employment had occurred,
whether or not the Participant's employment status with the Employer or any
successor of the Employer has changed.
 
14.    Beneficiary. A Participant shall designate a Beneficiary or Beneficiaries
to receive benefits under the Plan by completing the Beneficiary Designation. If
more than one Beneficiary is named, the shares or precedence of each Beneficiary
shall be indicated. A Participant shall have the right to change the Beneficiary
by submitting to the Committee a new Beneficiary Designation. The Beneficiary
Designation must be approved in writing by the Committee; however, upon the
Committee's acknowledgement of approval, the effective date of the Beneficiary
Designation shall be the date it was executed by the Participant. If the
Committee has any doubt as to the proper Beneficiary to receive payments, it
shall have the right to withhold payments until the matter is finally
adjudicated or to interplead the Participant's Elective and/or Non-elective
Account into a court of competent jurisdiction. Any payment made by the Employer
in good faith and in accordance with the provisions of this Plan and a
Participant's Beneficiary Designation shall fully discharge the Employer and
Committee from all further obligations with respect to the payment.
 
15.    Source of Benefits.
 
15.1    Benefits Payable from General Assets. The Elective Accounts and
Non-elective Accounts at all times shall be unfunded and except as set forth in
Section 15.2, no provision shall at any time be made with respect to segregating
any assets of the Company for payment of any distributions hereunder. The right
of a Participant or his or her designated beneficiary to receive a distribution
hereunder shall be an unsecured claim against the general assets of the Company,
and neither the Participant nor a designated beneficiary shall have any rights
in or against any specific assets of the Company nor shall any person entitled
to payment shall have any claim, right, security interest, or other interest in
any fund, trust, account, or other asset of an Employer that may be looked to
for payment. An Employer's liability for the payment of benefits shall be
evidenced only by this Plan. In all events, it is the intent of each Employer
that the Plan be treated as unfunded for tax purposes and for purposes of Title
I of the Employee Retirement Income Security Act of 1974, as amended.
 
    

 

--------------------------------------------------------------------------------

 

15.2    Investments to Facilitate Payment of Benefits. Although the Employer is
not obligated to invest in any specific asset or fund in order to provide the
means for the payment of any liabilities under this Plan, the employer may elect
to do so and may also elect to acquire life insurance policies on any
Participant, create a “Rabbi” trust, or create a “Springing” trust.
 
The Participant also understands and agrees that the participation of
Participant, in any way, in the acquisition of any insurance policy or any other
general asset by the Employer shall not constitute a representation to the
Participant, the designated recipient, or any person claiming through the
Participant that any of them has a special or beneficial interest in the general
asset.
 
In the event of a Change in Control, the Company shall establish a grantor trust
in the form of a rabbi trust agreement that is substantially similar to the form
attached hereto as Exhibit A (unless such a trust has already been established
before the Change in Control), and shall make a contribution to such trust in an
amount equal to the accrued liabilities under this Plan as of the date of the
Change in Control. The Company shall also make such contributions as may be
necessary from time to time to reflect any subsequent increase in liabilities
under the Plan after the Change in Control.
 
15.3    Employer Obligation. The Employer shall have no obligation of any nature
whatsoever to a Participant under this Plan other than what is specifically
stated in the Plan.
 
16.    Termination of Employment. This Plan does not obligate the Employer to
continue the employment of a Participant with the Employer nor does it limit the
right of the Employer at any time and for any reason to terminate the
Participant's employment. Termination of a Participant's employment with the
Employer for any reason, whether by action of the Employer or otherwise, shall
immediately terminate a Participant's continued participation in this Plan. In
no event shall this Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Employer and a Participant.
 
17.    Terminations, Amendments, Modification or Supplement of Plan. The
Employer reserves the right to terminate, amend, modify or supplement this Plan,
wholly or partially, and from time to time, at any time. Such right to
terminate, amend, modify, or supplement this Plan shall be exercised for the
Employer by the Board of Directors; provided, however, that no action to
terminate this Plan shall be taken except upon written notice to each
Participant to be affected, which notice shall be given not less than 30 days
prior to the action. Any action under this Section 14.1 shall not affect rights
previously accrued under this Plan. Notwithstanding the foregoing, the Company
intends that any amendment, modification or termination shall be in accordance
with the provisions of Code Section 409A and that adverse tax consequences for
Participants under Code Section 409A not result from such amendment,
modification, or termination.
 
18.    Other Benefits and Agreements. The benefits provided for a Participant
and any Beneficiary hereunder and under this Plan are in addition to any other
benefits available to such Participant under any other program or plan of the
Employer for its employees, and, except as may otherwise be expressly provided
for, this Plan shall supplement and shall not supersede, modify, or amend any
other program or plan of the Employer or a Participant.
 
19.    Restrictions on Alienation of Benefits. No right or benefit under this
Plan shall be subject to sale, assignment, or encumbrances, and any attempt to
sell, assign, or encumber the Plan shall be void. No right or benefit hereunder
shall in any manner be liable for or subject to the debts, contract,
liabilities, or torts of the person entitled to such benefit. If any Participant
or Beneficiary under this Plan should become bankrupt or attempt to sell,
assign, or encumber any right to a benefit under this Plan then such right or
benefit shall, in the discretion of the Committee, terminate, and, in that
event, the Committee shall hold or apply the same or any part of it for the
benefit of the Participant or Beneficiary, or the Participant's spouse,
children, or other dependents, in a manner and in a portion that the Committee,
in its sole and absolute discretion, may deem proper.

 

--------------------------------------------------------------------------------

 

 
20.    Withholding. There shall be deducted from all benefits paid under this
Plan the amount of any taxes required to be withheld by any federal, state or
local government. The Participants and their Beneficiaries will bear any and all
federal, foreign, state, local or other income or other taxes imposed on amounts
paid under this Plan.
 
21.    Administration of this Plan.
 
21.1    Appointment of Committee. The general administration of this Plan, as
well as its construction and interpretation, shall be vested in the Committee or
its successor, as the members of which are designated and appointed from time to
time by the Board of Directors. Notwithstanding the foregoing, the Company
intends that construction and interpretation of the Plan shall be in accordance
with the provisions of Code Section 409A and that adverse tax consequences for
Participants under Code Section 409A not result from such construction or
interpretation.
 
Notwithstanding any provision of the Plan to the contrary, the Plan is intended
to comply with Code Section 409A, and any ambiguous provision will be construed
in a manner that is compliant with, or exempt from, the application of Code
Section 409A. If any provision of this Plan would cause a Participant to incur
taxation or interest under Code Section 409A, the Company may reform such
provision to comply with Section 409A, or an exemption or exception thereunder,
to the full extent permitted under Code Section 409A.
 
21.2    Committee Rules and Powers - General. Subject to the provisions of this
Plan, the Committee shall from time to time establish rules, forms, and
procedures for the administration of this Plan. Such decisions, actions and
records of the Committee shall be conclusive and binding upon the Employer and
all persons having or claiming to have any right or interest in or under the
Plan.
 
21.3    Reliance of Certificate, Etc. The members of the Committee and the
officers and directors of the Employer shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Employer.
 
21.4    Determination of Benefits. In addition to the powers specified, the
Committee shall have the power to compute and certify under this Plan the amount
and kind of benefits from time to time payable to Participants and their
Beneficiaries and to authorize all disbursements for such purposes.
 
21.5    Information to Committee. To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of all Participants, their
retirement, death or other cause for termination of employment and such other
pertinent facts as the Committee may require.
 
22.    Claims. All claims for benefits under the Plan shall be made to the
Committee. If the Committee denies a claim, the Committee may provide notice to
the Participant or beneficiary, in writing, within 90 days after the claim is
filed unless special circumstances require an extension of time for processing
the claim, not exceed an additional 90 days. If the Committee does not notify
the Participant or Beneficiary of the denial of the claim within the time period
specified above, then the claim shall be deemed denied. The notice of a denial
of a claims shall be written in a manner calculated to be understood by the
claimant and shall set forth (1) specific references to the pertinent Plan
provisions on which the denial is based; (2) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation as to why such information is necessary; and (3) an explanation of
the Plan's claim procedure.
 

 

--------------------------------------------------------------------------------

 

Within 60 days after receipt of the above material, the claimant shall have a
reasonable opportunity to appeal the claim denial to the Committee for a full
and fair review. The claimant or his duly authorized representative may (1)
request a review upon written notice to the Committee; (2) review pertinent
documents; and (3) submit issues and comments in writing.
 
A decision on the review by the Committee will be made not later than 60 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing (such as the need to hold a hearing), in which
case a decision shall be rendered as soon as possible, but not later than 120
days after receipt of a request for review. The decision on review shall be in
writing and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, as well as specific references to
the pertinent Plan provisions on which the decision is based.
 
23.    Miscellaneous.
 
23.1    Execution of Receipts and Releases. Any payment to any Participant, a
Participant's legal representative, or Beneficiary in accordance with the
provisions of this Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Employer. The employer may require the Participant, legal
representative, or Beneficiary, as a condition precedent to payment, to execute
a receipt and release in a form it may determine.
 
23.2    No Guarantee of Interests. Neither the Committee nor any of its members
guarantees the payment of any amounts which may be or become due to any person
or entity under this Plan. The liability of the Employer to make any payment
under this Plan is limited to the then available assets of the Employer.
 
23.3    Employer Records. Records of the Employer as to a Participant's
employment, termination of employment and the reason therefore, re-employment,
authorized leaves of absence, and compensation shall be conclusive on all
persons and entities, unless determined to incorrect.
 
23.4    Evidence. Evidence required of anyone under this Plan and any Plan
Agreement executed may be by certificate, affidavit, document, or other
information which the person or entity acting on it considers pertinent and
reliable, and signed, made, or presented by the proper party or parties.
 
24.5    Administration Expenses. The Company shall bear all costs and expenses
necessary to administer the Plan.
 
24.6    Manner of Distribution to Minors or Incompetents. If at any time any
distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to such distributee, the
distribution will be made to the guardian or legal representative of the
distributee, or, if none exists, to any other person or institution that, in the
Committee's judgment, will apply the distribution in the best interests of the
intended distributee.
 
24.7    Notice. Any notice which shall or may be given under this Plan shall be
in writing and shall be mailed by United States mail, postage prepaid. If notice
is to be given to the Employer, such notice shall be addressed to the Employer
at:
 
Black Hills Corporation
P.O. Box 1400
Rapid City, SD 57709
Attn: Secretary of Black Hills Corporation.
 

 

--------------------------------------------------------------------------------

 

24.8    Change of Address. Any party may, from time to time, change the address
to which notices shall be mailed by giving written notice of such new address.
 
24.9    Effect of Provisions. The provisions of this Plan shall be binding upon
the Employer and its successors and assigns, and upon the Participant,
Beneficiaries, assigns, heirs, executors and administrators.
 
24.10    Headings. The titles and headings of Articles and Sections are included
for convenience of reference only and are not to be considered in the
construction of the provisions hereof.
 
24.11    Governing Law. All questions arising with respect to this Plan shall be
determined by reference to the laws of the State of South Dakota unless
preempted by federal law.
 
24.12    Binding Agreement. This Plan shall be binding on the parties hereto,
their heirs, executors, administrators, and successors in interest.
 
24.13    Governmental Entities and Securities Exchanges. The Plan shall be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
 
24.14    Rule 16b-3 Securities Law Compliance for Insiders. Transactions under
the Plan with respect to Insiders (as defined below) are intended to comply with
all applicable conditions of Rule 16b-3 under the Securities Exchange Act of
1934 (the ”Exchange Act”) to the extent that Section 16 is of the Exchange Act
is then applicable to the Company. Any ambiguities or inconsistencies in the
construction of the Plan shall be interpreted to give effect to such intention.
For purposes of the Plan, the term “Insider” means an individual who is, on the
relevant date, an officer, director, or ten percent (10%) beneficial owner of
any class of the Company's equity securities that is registered pursuant to
Section 12 of the Exchange Act, all as defined under Section 12 of the Exchange
Act.
 
24.15    Notice to Insiders and Securities and Exchange Commission. To the
extent required by applicable law, the Company shall provide notice to any
Insider (as defined in Section 24.14), as well as to the Securities and exchange
Commission, of any “blackout period” (as defined in Section 306(a)(4) of the
Sarbanes-Oxley Act of 2002) in any case in which an Insider is subject to the
requirements of Section 304 of said Act in connection with a “blackout period.”
 
 
[signature page to follow]
 
    

 

--------------------------------------------------------------------------------

 

BLACK HILLS CORPORATION
 
 
 
By: /s/ David R. Emery
Chairman, President and CEO
 

 

--------------------------------------------------------------------------------

 

BLACK HILLS CORPORATION
NONQUALIFIED DEFERRED COMPENSATION PLAN
(As Amended and Restated effective January 1, 2011)
 
 
Schedule 1 - Group 1
Participants Eligible for Supplemental Target Contributions
 
Name
Percentage of Total Compensation
Effective Date of Participation
Garner Anderson
11.5
%
January 1, 2010
Jeff Berzina
11.5
%
January 1, 2010
Scott Buchholz
14
%
January 1, 2010
Tony Cleberg
21.5
%
January 1, 2010
Linn Evans
20
%
January 1, 2010
Steve Helmers
7
%
January 1, 2010
Rich Kinzley
17.5
%
January 1, 2010
Perry Krush
14.5
%
January 1, 2010
Bob Myers
23
%
January 1, 2010
Lynn Wilson
13
%
January 1, 2010
Mark Lux
8
%
January 27, 2010

 
The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 1 Participants. For each such Participant so
designated, the Board shall, shall, in its discretion, designate the percentage
of Total Compensation to be allocated as a Supplemental Target Contribution.
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 2 - Group 2
Participants Eligible for Supplemental Matching Contributions
 
 
Name
Percentage of Excess Compensation for Supplemental Matching Contributions
Effective Date of Participation
Garner Anderson
6
%
January 1, 2010
Jeff Berzina
6
%
January 1, 2010
Scott Buchholz
6
%
January 1, 2010
Tony Cleberg
6
%
January 1, 2010
Linn Evans
6
%
January 1, 2010
Steve Helmers
6
%
January 1, 2010
Rich Kinzley
6
%
January 1, 2010
Perry Krush
6
%
January 1, 2010
Bob Myers
6
%
January 1, 2010
Lynn Wilson
6
%
January 1, 2010
Mark Lux
6
%
January 27, 2010

 
 
The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 2 Participants. For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Matching Contribution shall be 6%.
 
 

 

--------------------------------------------------------------------------------

 

Schedule 3 - Group 3
Participants Eligible for Supplemental Retirement Contributions
 
 
Name
Effective Date of Participation
Jeff Berzina
January 1, 2010
Steve Helmers
January 1, 2010
Tony Cleberg
January 1, 2010
Linn Evans
January 1, 2010
Rich Kinzley
January 1, 2010
Bob Myers
January 1, 2010
Mark Lux
January 27, 2010

 
 
The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group 3 Participants. For each such Participant so
designated, the percentage of Total Compensation to be allocated as a
Supplemental Retirement Contribution shall be based upon the RSP points
schedule.
 
 
 

 

--------------------------------------------------------------------------------

 

Appendix A - Group A Participants
 
Name
Effective Date of Participation
Garner Anderson
January 1, 2010
Jeff Berzina
January 1, 2010
Scott Buchholz
January 1, 2010
Tony Cleberg
January 1, 2010
Linn Evans
January 1, 2010
Rich Kinzley
January 1, 2010
Perry Krush
January 1, 2010
Bob Myers
January 1, 2010
Lynn Wilson
January 1, 2010
Mark Lux
January 27, 2010

 
The Board may, in its discretion, designate individuals who become Participants
after January 1, 2010 as Group A Participants.

 

--------------------------------------------------------------------------------

 

Appendix B - Group B Participants
 
 
Name
Effective Date of Participation
Steve Helmers
January 1, 2010

 
 
 

 